Case 1:20-cv-03045-DDD-KLM Document 39 Filed 02/11/21 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

        Case No. 1:20-cv-03045-DDD-KLM

        IMAGINEX CONSULTING, L.P.,

             Plaintiff,

        v.

        REPRIVATA, L.L.C.,

             Defendant.


             ORDER GRANTING MOTION TO DISMISS FOR LACK OF
                     SUBJECT MATTER JURISDICTION


             Plaintiff ImagineX Consulting L.P. is, according to its complaint in
        this case, a Delaware limited partnership with a principal place of
        business in Atlanta, Georgia. Its partners are citizens of Georgia,
        Delaware, North Carolina, Virginia, and Canada. Doc. 1 at ¶ 8.
        Defendant Reprivata, LLC, is, according to the complaint, a Delaware
        limited liability company with a principal place of business in Houston,
        Texas. The complaint alleges, “upon information and belief, Reprivata
        has four members, John B. ‘Tripp’ Hardy, F. Scott Yeager, David
        Wallace Cox, and Derek Jenkin, whose respective citizenships are
        Texas, Texas, Florida, and Canada.” Id. at ¶ 10. ImagineX asserts state-
        law claims for breach of contract and quantum meruit against
        Reprivata. Id. at ¶¶ 28–37. It invokes this court’s subject-matter
        jurisdiction for suits between “citizens of different States and in which
        citizens or subjects of a foreign state are additional parties.” 28 U.S.C.
        § 1332(a)(3).
Case 1:20-cv-03045-DDD-KLM Document 39 Filed 02/11/21 USDC Colorado Page 2 of 5




            Reprivata has moved to dismiss for lack of subject matter
        jurisdiction, arguing that the presence of foreign citizens on each side of
        the case defeats the complete diversity. See Fed. R. Civ. Proc. 12(b)(1);
        Doc. 12. Resolution of that motion turns on application of two
        straightforward rules of federal-court jurisdiction.

            The first rule is that the citizenship of a non-incorporated entity,
        such as the parties here, is determined by the citizenship of their
        members. Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 569–
        70 (2004) (noting “the accepted rule that, as a partnership, [the plaintiff]
        is a citizen of each State or foreign country of which any of its partners
        is a citizen.”); Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990)
        (“We adhere to our oft-repeated rule that diversity jurisdiction in a suit
        by or against the entity depends on the citizenship of all the members,
        the several persons composing such association.”); Siloam Springs
        Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir. 2015)
        (“Like every other circuit to consider this question, this court concludes
        an LLC, as an unincorporated association, takes the citizenship of all its
        members.”). This rule commands that ImagineX is a citizen of Georgia,
        Delaware, North Carolina, Virginia, and Canada 1; and Reprivata is a
        citizen of Texas, Florida, and Canada. So along with being citizens of
        several American states, both parties are aliens.

            The second rule is somewhat less firmly settled. Article III, section 2
        of the Constitution extends the “judicial power of the United States” to
        various categories of controversies, including those arising under federal
        law and the Constitution, those “between citizens of different states,”

        1  Upon further inquiry into the matter, ImagineX’s Canadian member
        might actually be a citizen of Israel. Doc. 17 a 12. Either way, however,
        the Canadian or Israel member is a foreign citizen, which is all that
        matters for this motion.

                                             2
Case 1:20-cv-03045-DDD-KLM Document 39 Filed 02/11/21 USDC Colorado Page 3 of 5




        and those “between a state, or the citizens thereof, and foreign states,
        citizens or subjects.” The Supreme Court has long recognized, however,
        that Article III does not extend to cases between two foreign citizens.
        See Mossman v. Higginson, 4 U.S. 12, 14 (1800). So when “aliens [a]re
        on both sides of the case” diversity of citizenship is “absent.” Grupo
        Dataflux, 541 U.S. at 569 (relying on Mossman). That is the case here,
        so this rule means that the court lacks jurisdiction. A suit between
        ImagineX and Reprivata, both of whom must be treated as aliens for
        jurisdictional purposes under Carden, Grupo Dataflux, and Siloam
        Springs, is beyond the judicial power vested by Article III.

           ImagineX, in opposing Reprivata’s motion, primarily relies on a
        decision of the Seventh Circuit, Tango Music, LLC v. DeadQuick Music,
        Inc., 348 F.3d 244 (7th Cir. 2003). The plaintiff in Tango was an LLC
        whose members were citizens of New Jersey and the United Kingdom.
        Id. at 245. The principal defendant was a citizen of Delaware and New
        York, but one of the individual defendants was a citizen of “either the
        United Kingdom or Virginia.” Id. The court thus considered the question
        whether the presence of “U.K. citizens on both sides of the case . . .
        destroys diversity jurisdiction.” Id. At the outset, the court noted the
        rule that a limited liability company shares the citizenship of its
        members. Id. The court then explained that “we have held in previous
        cases that the presence of foreigners on both sides of a diversity case
        does not destroy diversity.” Id. (collecting cases). The court considered
        whether that rule should be different given that there were U.K. citizens
        on both sides of the case. Id. The court said no, based solely on the
        language of § 1332(a)(3), which admittedly is not limited to suits
        between citizens of different States and in which “citizens or subjects
        of different foreign states.” Id. (emphasis in original).

           As a matter of statutory interpretation, the Seventh Circuit’s

                                             3
Case 1:20-cv-03045-DDD-KLM Document 39 Filed 02/11/21 USDC Colorado Page 4 of 5




        analysis makes sense. There is indeed some room for Congressional
        discretion in these matters. Carden made clear, for example, that
        Congress could, if it chose to, tell federal courts how to determine the
        citizenship of corporate entities. Carden, 494 U.S. at 196. And Congress
        has in fact done so in limited circumstances. See, e.g., id. (“In 1958
        [Congress] revised the rule established in Letson, providing that a
        corporation shall be deemed a citizen not only of its State of
        incorporation but also ‘of the State where it has its principal place of
        business.’” (quoting 28 U.S.C. § 1332(c)); see also 28 U.S.C. § 1332(d)
        (determining citizenship for purposes of class actions).

           But Congress has not changed the rule announced in Carden,
        reiterated in Grupo Dataflux, and followed by the Tenth Circuit in
        Siloam Springs, that an unincorporated entity’s citizenship is
        determined by the citizenship of its members. And even though
        Congress could change the Carden rule, the second rule about the reach
        of Article III, is constitutional and beyond alteration by either the
        legislative or judicial branch absent constitutional amendment. So in
        part because this is the rare line of precedent that “can be validly
        characterized as technical, precedent-bound, and unresponsive to policy
        considerations,” Carden, 494 U.S. at 196, there is no persuasive reason
        to follow Tango Music. The Seventh Circuit did not consider the text of
        Article III or Mossman, which squarely foreclose suits between two
        aliens. And it likewise failed to consider Carden and Grupo Dataflux,
        which explain how to determine the citizenship of an unincorporated
        entity. Tango Music thus represents the kind of court-made fix or
        amendment to the diversity statute (let alone the Constitution) that the
        Supreme Court squarely—and rightly—rejected in Carden as beyond
        the competency of an Article III court.

           In sum, the court cannot exercise jurisdiction over a suit like this one

                                            4
Case 1:20-cv-03045-DDD-KLM Document 39 Filed 02/11/21 USDC Colorado Page 5 of 5




        that pits two foreign citizens against each other. The motion to dismiss
        for lack of subject-matter jurisdiction (Doc. 12) is thus GRANTED, and
        the motion to consolidate currently pending before the court (Doc. 31) is
        DENIED AS MOOT.

        DATED: February 11, 2021.              BY THE COURT:



                                               _______________________
                                               Daniel D. Domenico
                                               United States District Judge




                                           5
